Title: To Thomas Jefferson from Daniel Clark, 12 November 1799
From: Clark, Daniel
To: Jefferson, Thomas



Sir
New Orleans 12 November 1799

I have had the pleasure of receiving the letter you wrote me in June last, and of delivering that which was inclosed for Mr Dunbar who thinks himself honor’d by your application to him. Whilst at his House we had the satisfaction of seeing Mr Philip Nolan arrive from New Mexico, he has brought with him 1000 head of Horses and by a singular favor of Providence has escaped the snares which were laid for him—Gayoso the late Governor of the Province of Louisiana, a few months before his Death wrote to the Governor of Texas the Province confining on this to the Westward to arrest Nolan on his return as a Person who from the Knowledge he had acquired of the interior parts of New Mexico, might one day be of injury to the Spanish Monarchy, the thing would have been effected according to his Wish & Nolan might probably have been confined for Life on mere suspicion, but fortunately the Governor of Texas died a few days before the Letter reached San Antonio the Capital of his Government—The person exercising the Office of Governor pro. tem. knowing that another had been appointed by the Vice Roy refrained from opening the Letters directed to the late Governor,  and during this interval Nolan who was unconscious of the machinations of his Enemies passed thro’ the Province, was treated as usual with the utmost attention, and only learned the Circumstance from me a few days ago when preparing to go to the Frontier of Texas to bring in a small drove of Horses which he had still remaining there. The certainty that this blind yet suspicious people would never believe that he could correspond with a Person in your high station on any Subject unconnected with Politics induced me to request you would give nothing to the World which could be traced to him, for any Communication how innocent soever in itself would be suspected & in case of discovery would have been fatal—He has no longer any thing to fear on this Head and he proposes shortly forwarding you the information you require—In company with him is a Person a perfect master of the Language of signs of which Mr Dunbar has made mention in his Letter to you; I have proposed to Nolan to send him on to the U.S. that you might have an Opportunity of learning from him many curious particulars respecting his Country, and have offered to defray his Expences till his return here and make him beside a compensation for his time—if he can be induced to undertake the Voyage I shall take the Liberty of giving him a Line to you that you may know the Man. As the manners Customs, situation of the Country Strength, Population &ca are altogether unknown to the People of the U.S. you will not I hope take the liberty amiss, and the Novelty will probably compensate the trouble of acquiring the information—Should any particulars respecting this Country strike you on which I could procure intelligence I would spare no trouble in getting it, and where connected with Subjects with which I may be unacquainted, my connexions here are such that I flatter myself I could obtain it by applying to those who have had better Opportunities & more leisure than myself to attend to the pursuits of Science. In your Letter to Nolan I think you hinted that Horses are found no where in a wild state but in America, I some time ago by accident stumbled on a Work entitled Voyages aux Peuples Samsœides in which mention is made of some found Wild in Siberia or in Tartary, they are represented as small, exceedingly fleet, & hard to catch living on the borders of the Settlements & of great injury to the Inhabitants by the destruction of their Crops, I paid no attention to the thing at that time but if the Book falls again in my Way I shall forward it to you, as it may contain other particulars on the same subject which I do not recollect, the title may however be sufficient for you to procure it—As this Country produces excellent Oranges, I have presumed to send to the  care of Mr Daniel W Coxe of Philadelphia a barrel hand picked & well put to be delivered to you and a Box of Paccan Nuts, these last are not I understand common in the Atlantic Parts of the U.S. tho’ they grow every where on the Banks of the Mississippi from the Ilinois River to the Sea, generally in the low grounds and even in Places occasionally overflowed by the annual rise of the Waters, the Tree grows to the usual size of Forest Trees and affords a delightful Shade in summer, it might be worth while to cultivate it in Virginia for use & ornament. I propose to send you shortly by way of Baltimore if no Opportunity offers direct for Virginia a Bag of a superior kind which I am promised by a Friend and will occasionally take the liberty of sending you any thing which I may suppose either rare or curious with you that I can procure here
I remain with Respect Sir Your most obedient & most humble Servant

Daniel Clark Junr

